United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL MEDICAL CENTER,
Devens, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1932
Issued: July 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from a July 28, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying modification of a denial of her
claim for an employment-related emotional condition. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty due to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 2010 appellant, then a 37-year-old accounting technician, filed an
occupational disease claim for anxiety disorder and depression. She alleged that she sustained
her emotional condition as a result of the daily stress of working in a correctional environment.
By letter dated June 17, 2010, appellant explained the factors of her federal employment
that she alleged resulted in her emotional condition. She noted that she was exposed to inmate
disease. Appellant noted that working for 12 years as a correctional officer she was in contact
with inmates daily in her office, the compound, in the units or on medical trips to the local
hospital. She noted that, on one occasion, she escorted an inmate to the local hospital who had
Methicillin-Resistant Staphylococcus Aureus (MRSA). Appellant indicated that, on that
occasion, she entered the cell wearing latex gloves and began to shackle and cuff the inmate
when an inmate companion came in and told her that she should be wearing a mask and gown
while in contact with him. She noted that there were no signs outside the cell to indicate that
extra precautions were necessary. Appellant also indicated that she performed patrols, responded
to emergencies and conducted shakedowns or searches. Next, she noted that she had to
supervise inmates. Appellant noted that, on a daily basis while working in the business office,
she would supervise the inmate orderlies while they cleaned and that, each time she worked the
housing unit, she was responsible for supervising hundreds of inmates at a time during her
eight-hour shift. She stated that she had to perform a minimum of five shakedowns during an
eight-hour shift. Appellant noted one occasion when an inmate came to her office and told her
how he would protect her that night if anything were to happen in the unit that night. The inmate
also informed her, while they were in a confined space, that he had witnessed a female staff
member at another institution get beat almost to death with a telephone. Appellant also
described her work environment, alleging that she worked in confined small spaces with high
noise levels and lock down conditions. She noted that the noise levels in the housing units are
usually extremely high and at time can get unruly when the inmates argue or fight. Appellant
further noted that noise levels in the business office area would also be high as staff members
would act unprofessionally and yell across the office at one another. She noted that while doing
mail call, one was surrounded by hundreds of anxious inmates waiting to hear their name called.
Appellant also described lock down situations where all staff were required to line the entire
compound so that separate units could go to the dining hall and also noted that sometimes she
was required to go to food service and assist in making sack lunches so they could be delivered
to the units. She also indicated that as an accounting technician her work directly impacted the
financial status of the institution and the chief executive officer’s budget, the region’s budget and
overall financial status of the employing establishment. Appellant noted that she had to resolve
problems with inmate accounts and disbursement made on behalf of the inmates.
In a June 9, 2010 memorandum, Dane Zimmerman, the employing establishment’s
business administrator, responded to appellant’s allegations. He noted that, although inmates do
carry communicable diseases, her accounting position is located in the business office, which is
physically removed from inmate housing and outside the secured perimeter of the institution.
Mr. Zimmerman also noted that appellant had not listed specific exposure incidents, which were
required to be reported to the Safety Department to meet record keeping regulations. Although
the employing establishment noted that there have been several significant staff and inmate
assaults while she worked for the employing establishment, she had not submitted any statement
2

indicating that she was assaulted by an inmate or actually witnessed a staff or inmate assault.
With regard to responding to emergencies, the employing establishment noted that although
business office staff do respond to such emergencies, typically run approximately 200 yards from
the business office to the secured perimeter compound entrance and that they hold this position
as a “show of force” they typically do not respond to the actual location of the emergency.
Mr. Zimmerman also noted that appellant did not submit any information with regard to any
specific incidents. With regard to confined spaces, he indicated that she, as an accounting
technician, is not authorized or trained to enter permit-required confined spaces nor has she
submitted any specific details to support these allegations. With regard to noise levels,
Mr. Zimmerman noted that the only work areas or tasks which exceed OSHA standards are in
the landscape area during lawn mowing activities and during annual firearms qualifications by
staff. He noted that appellant does not mow lawns and that although she does qualify annually
with firearms, earplugs and earmuffs are required during this activity. Mr. Zimmerman stated
that there have been no institutional wide lock downs during her employment. He also stated
that appellant does not supervise inmates as a part of her daily accounting technician duties and
that although she may have supervised inmates as a correctional officer and during occasional
relief posts, she has not submitted any details of specific instances. Mr. Zimmerman noted that
she has not submitted any details regarding shake downs, visual searches and manning posts. In
a supplemental statement dated June 28, 2010, he stated that appellant’s contact with inmates
was minimal. Mr. Zimmerman noted that she did come in contact with inmates who performed
cleaning duties in the office twice a day for 10 minutes each session, but that there were 12 other
people who shared responsibility for supervising these inmates and her exposure to higher
security classified inmates housed within the secured fence perimeter position of the institution
was limited. He further noted that in the last 2½ years appellant has worked a correctional post
approximately 20 times, of which 14 of those times were voluntary work or overtime at local
hospitals.
Appellant also submitted medical evidence in support of her claim.
By decision dated December 10, 2010, OWCP denied appellant’s claim as it found that
the work events claimed did not rise to the scope of the performance of her work duties.
On April 12, 2011 appellant, through counsel, filed a request for reconsideration. In
support thereof, she submitted an April 7, 2011 letter to her from the employing establishment
wherein it indicated that she had been absent from her job since February 24, 2010. The
employing establishment noted that all positions within a correctional institution are considered
hazardous duty law enforcement officer positions and every position requires the individual to be
able to perform correctional work safely and successfully, including the ability to respond
effectively to emergencies. Appellant also submitted a copy of the position description for
accounting technician. In addition to accounting duties, the position description noted that
specific correctional responsibilities include custody and supervision of inmates, responding to
emergencies and institution disturbances, participating in fog and escape patrols and assuming
correction officer post when necessary. The position also required appellant to shakedown
inmates, conduct visual search of inmate work and living areas and be responsible for
immediately responding to any institution emergencies. The position required that she maintain
security at the institution and noted, “The staff correctional activities are paramount and precede
other duties and responsibilities required by this position.” The position description also noted

3

that appellant would have direct and frequent daily contact with inmates and that security
concerns were a regular and recurring part of the job. The position description noted that she
was regularly subject to physical hazards and dangerous conditions such as assaults and hostage
situations and that the level of risk for hazardous and stressful working conditions was very high
and that consequently the position was also “designated as a law enforcement position.”
By decision dated July 28, 2011, OWCP denied modification of the December 10, 2010
decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.2 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.3 Where the disability results from an
employee’s emotional reaction to his regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.4 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his frustration from not being permitted to work in a particular environment
or to hold a particular position.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.7 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.8

2

L.D., 58 ECAB 344 (2007).

3

A.K., 58 ECAB 119 (2006).

4

5 U.S.C. §§ 8101-8193. Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

6

D.L. 58 ECAB 217 (2006).

7

K.W., 59 ECAB 271 (2007); Matilda R. Wyatt, 52 ECAB 421 (2001).

8

Robert Breeden, 57 ECAB 622 (2006).

4

ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of various
employment incidents and conditions. OWCP denied her claim on the grounds that she did not
establish any compensable employment factors. The Board must, thus, initially review whether
these alleged incidents and conditions of employment are covered or compensable employment
factors under the terms of OWCP.
Appellant alleged that she was exposed to inmate disease. She specifically alleged an
incident that occurred while she was shackling an inmate to take him to the hospital and she was
exposed to MRSA. Appellant’s allegation is not specifically detailed in that she did not indicate
a specific date that it occurred. Furthermore, she did not submit any evidence in support of her
allegation such as a witness statement or a copy of a report made to the employing establishment.
The employing establishment denied that the exposure took place, noting that no report was filed
as was required. The Board finds that appellant did not establish that she was exposed to inmate
disease.
Appellant alleged that her job duties required her to perform patrols, respond to
emergencies, conduct shakedowns, supervise inmates and escort inmates on medical trips. She
also noted behavior by an inmate that she interpreted as threatening. The employing
establishment disagreed with many of appellant’s assertions, noting that she was physically
removed from inmate housing and worked outside the secured perimeter of the institution. It
noted that she shared responsibility with 12 other persons for supervising the inmates cleaning
the office twice a day for 10 minutes each session. There is some evidence that appellant’s
contact with prisoners as well as responsibilities in corrections were greater than the employing
establishment indicated. The job position noted daily stress and exposure to potentially
dangerous situations such as physical attack are an inherent part of the position and that it was
therefore designated a law enforcement position. However, the evidence that appellant was
placed in such dangerous situations was minimal and lacking further evidence such as evidence
of specific incidents or official records or reports, the Board finds that the evidence was not
sufficient to establish a compensable factor under Cutler.9 With regard to the incident wherein
the prisoner allegedly made comments to her that she perceived as threatening, the employing
establishment noted that she never filed a report. Appellant never submitted any statement in
support of this incident by another person nor did she provide any evidence that she did report
the incident. Accordingly, the Board finds that this factor was not established. With regard to
work environment, appellant submitted no evidence in support of her allegations that she worked
in noisy conditions or small spaces, allegations that were denied by the employing establishment.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.10 She may
submit new evidence or argument with a written request for reconsideration to OWCP within one

9

Lillian Cutler, supra note 4; see also M.V., Docket No. 10-293 (issued December 22, 2010).

10

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

5

year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty due to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the July 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

